Exhibit 10.69

 
Membership Interest Purchase Agreement
 
This Membership Interest Purchase Agreement (the "Agreement") is dated as of
this 13th day of February, 2007 by and among Stratus Services Group, Inc., a
Delaware corporation (the "Company"), and Fusion Business Services, LLC, a
Delaware limited liability company ("Fusion").
 
WHEREAS, each of the Company and Fusion owns a 50% membership interest in
Stratus Technology Services, LLC, a Delaware limited liability company (the
"LLC");
 
WHEREAS, Fusion wishes to sell to the Company, and the Company wishes to acquire
from Fusion, a one percent (1%) membership interest in the LLC and the related
Voting Unit;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, and of other valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:
 

1.  
Purchase and Sale of Interest. The Company hereby purchases from Fusion and
Fusion hereby sells to the Company, a membership interest representing one
percent (1%) of the outstanding membership interests in the Company and one (1)
Voting Unit. The aggregate purchase price for such membership interest (the “1%
Interest”) and Voting Unit shall be One Thousand Sixty Two Dollars ($1,262),
which shall be payable in full through the issuance to the members of Fusion of
a number of shares (the “Shares”) of the common stock, $.04 par value (the
“Common Stock”), of the Company having an aggregate Market Value (as defined
below) of One Thousand Sixty Two Dollars ($1,262). The term “Market Value” shall
mean the last sale price per share of the Common Stock as reported by the NASD
OTC Bulletin Board on the day prior to the date of this Agreement, which the
parties hereto acknowledge was $0.018 per share, thereby requiring the issuance
of 70,111 Shares to Fusion. The Company agrees to instruct its transfer agent to
issue such shares of Common Stock to the members of Fusion identified by Fusion
promptly after the execution of this Agreement, subject to receiving such
representations and acknowledgments from such members as the Company may
reasonably request.

 

2.  
Representations of the Company. The Company hereby represents and warrants to
Fusion as follows:

 

(a)  
The Company is a corporation duly formed and validly existing and in good
standing under the laws of the State of Delaware.

 

(b)  
The Company has full corporate power and authority to execute and perform its
obligations under this Agreement.

 

(c)  
Upon issuance, the Shares shall be duly authorized, fully paid and
non-assessable.

 
1

--------------------------------------------------------------------------------


 

3.  
Representations of Fusion. Fusion hereby represents and warrants to the Company
as follows:

 

(a)  
Fusion is a limited liability company duly formed and validly existing under the
laws of the State of Delaware.

 

(b)  
Fusion has good and marketable title to the membership interest being sold by it
hereunder, free of all liens, charges and encumbrances.

 

(c)  
Fusion has full power and authority to execute and perform its obligations under
this Agreement.

 

(d)  
The Company has made available to it the opportunity to ask questions of, and
receive answers from, the officers of the Company concerning the Company and its
business. Fusion acknowledges that it has entered into the transactions
contemplated by this Agreement without being furnished any prospectus.

 

4.  
Right to Acquire 1% Interest. In the event that (a) the Company adopts any plan
of dissolution or liquidation or any proceeding to liquidate or dissolve the
Company is instituted against the Company, (b) there is a filing of a petition
under the United States Bankruptcy Code or insolvency or similar law with
respect to the Company, the making of an assignment for the benefit of creditors
or the appointment of a receiver, custodian, trustee or other fiduciary to take
charge of the Company’s assets, (c) the Company enters into any agreement to
sell all or substantially all of its assets or enters into any agreement to
merge, consolidate or combine with any other entity, then in any of such
events, (d) there occurs any event related to the Company, including, but not
limited to, any action taken by a creditor of the Company, that in the
reasonable judgment of Fusion, adversely affects or could reasonably be expected
to adversely affect, Fusion's ability to exercise its ability to manage the
business an affairs of the LLC in accordance with the terms of the LLC's
Operating Agreement,  Fusion shall have the right to acquire the 1% Interest and
one (1) Voting Unit from the Company by transferring or causing the transfer of
the Shares back to the Company or paying One Thousand Two Hundred Sixty Two
Dollars ($1,262) in cash to the Company. The Company shall give written notice
to Fusion of any of the events described in clauses (a) through (c) above within
ten (10) days after the occurrence of such event. Fusion shall notify the
Company in writing within five (5) days of receipt of such notice as to whether
it wishes to acquire the 1% Interest and the Voting Unit.  In the event of the
occurrence of an event described in clause (d) above, Fusion shall give written
notice to the Company that it has determined that such anevent has occurred. 
Any purchase of the 1% Interest and Voting Unit pursuant to this Section 4 shall
be closed within thirty (30) days of the receipt of the written
notice provided by Fusion pursuant to this section 4.

 

5.  
Governing Law. This Agreement and its validity, construction and performance
shall be governed in all respects by the laws of the State of Delaware, without
giving effect to principles of conflict of laws.

 

6.  
Severability. If any provisions of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, the remainder of
this Agreement and the application of such provision to other persons or
circumstances shall not be affected unless the provision held invalid shall
substantially impair the benefits of the remaining portions of this Agreement.

 

7.  
Benefits of Parties, Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective personal
representatives, heirs, successors and assigns. This Agreement may not be
assigned by any party hereto except with the prior written consent of all
parties hereto.

 
2

--------------------------------------------------------------------------------



8.  
Headings. The headings in the sections of this Agreement are inserted for
convenience of reference only and shall not constitute a part hereof.

 

9.  
Construction. As used in this Agreement, words in the singular shall be
construed as including the plural and vice versa and words in one gender shall
include all genders unless the context shall clearly require otherwise.

 

10.  
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same instrument.

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

        STRATUS SERVICES GROUP, INC.  
   
   
    By:   /s/ Michael A. Maltzman  

--------------------------------------------------------------------------------

  Title:  Executive Vice President & CFO 

 

        FUSION BUSINESS SERVICES, LLC  
   
   
    By:   /s/ Jamie Raymond  

--------------------------------------------------------------------------------

  Title:  Managing Member 



3 

--------------------------------------------------------------------------------